DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             DELVIN JOHNSON,
                                Appellant,

                                       v.

   DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT
                   and KISHA ADAMS,
                       Appellees.

                                 No. 4D18-1377

                              [August 22, 2018]

  Appeal from the State of Florida, Department of Revenue, L.T. Case No.
2000605110 and DOAH 14-001089-CS

   Delvin D. Johnson, Hialeah, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, Tallahassee, for appellee Department
of Revenue.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.